By order of July 5, 2018, the application for leave to appeal the November 29, 2016 judgment of the Court of Appeals was held in abeyance pending the decision in In re Ferranti, Minor (Docket Nos. 157907-8). On order of the Court, the case having been decided on June 12, 2019, 504 Mich. ----, --- N.W.2d ----, 2019 WL 2476635 (2019), the application is again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals, and we REMAND this case to the Court of Appeals for reconsideration in light of Ferranti .
We do not retain jurisdiction.